OFFICE   OF ,%E   ATTORNEY    GEN&RAL   OF TEXAS

                                             AUSTIN




                   Dur arr:
      j:




.::




: .j
   i
   I :
   i ,,
   j :~

           :   .




  :
  i
,:




     han
.
   :.i
..~..




  .::I
                    6. Theoha~4ekfllada                 lm4awelghorrh,
      ~’’ a-u    mm=afbratoa oenba,the l4 a ur
                                            tm   f80 for we
         a lo&d of altroaincLt, ahoaldIm a,ooqplaiatea8
         amgh8     oi0trti0n    0rmio3.0   nob,   9.   A. P.   0..

                    .we 4nlat   4ha4 a rsll iin4 thla apfnion
                                                            utluac
         4oHly   8wuara 4he     qu8storus
                                    r   ooa4atiU lx.yotarlotteri




.:i
.:
 1
         m/p&      ‘: